                      Case 1:19-cr-00472-PAC Document 64
                                                      63 Filed 05/15/20
                                                               05/14/20 Page 1 of 2
                                                       LAW OFFICE OF

                                           MICHAEL K. BACHRACH
                                                 276 FIFTH AVENUE, SUITE 501
                                                    NEW YORK, N.Y. 10001
                                                          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                           TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                                http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                         michael@mbachlaw.com


                                                          May 14, 2020                       5-15-2020
                                                                                             Bail is modified to allow travel
         By ECF and email                                                                    to the District of New Jersey.
                                                                                             SO ORDERED.
         The Hon. Paul A. Crotty
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                                                          Re: United States v. Tagliaferro, et al.
                                                          19 Cr. 472 (PAC)

         Dear Judge Crotty:

                 We represent Salvatore Tagliaferro in United States v. Tagliaferro, 19 Cr. 472 (PAC), and
         write to respectfully request a modification of Mr. Tagliaferro’s pretrial conditions of release.

                 Earlier today we were informed that Mr. Tagliaferro has been offered employment
         beginning this Monday, May 18, 2020, as a construction site supervisor at American Dream Mall
         for Benmoore Construction Co. located in Hackensack, New Jersey. The terms of Mr.
         Tagliaferro’s appearance bond currently limit his travel to the Southern and Eastern Districts of
         New York and the Middle District of Pennsylvania and all points in between necessary for such
         travel.

                As such, in order to allow Mr. Tagliaferro to accept this job opportunity we respectfully
         request a modification of Mr. Tagliaferro’s bail conditions by expanding his permissible travel to
         include the District of New Jersey, with all other conditions of his appearance bond to remain the
         same.

                 We have emailed with Pretrial Services Officer Madalyn Toledo and been informed that
         Pretrial Services has no objection to the instant application. We have also emailed with Assistant
         United States Attorney Thomas McKay and been informed that the Government defers to Pretrial
         Services and as such likewise has no objection.

                Accordingly, Defendant Salvatore Tagliaferro, by and through counsel, respectfully
         requests a modification of Mr. Tagliaferro’s pretrial conditions of release to permit him to expand
         his permissible travel to include the District of New Jersey, with all other conditions of his
         appearance bond to remain the same.
                Case 1:19-cr-00472-PAC Document 64
                                                63 Filed 05/15/20
                                                         05/14/20 Page 2 of 2
The Hon. Paul A. Crotty
May 14, 2020
Page 2 of 2


              Thank you for your time and consideration.

                                                  Respectfully submitted,

                                                  /S/

                                                  Michael K. Bachrach
                                                  Richard H. Rosenberg
                                                  Attorneys for Defendant Salvatore Tagliaferro

       cc:    All parties of record (by ECF)
              PTS Officer Madalyn Toledo (by email)
